[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                             JULY 21, 2010
                               No. 09-16467                   JOHN LEY
                           Non-Argument Calendar                CLERK
                         ________________________

                 D. C. Docket No. 09-00050-CR-ORL-22GJK

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

BERNARD BENJAMIN,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                                (July 21, 2010)

Before BARKETT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

     Tom Dale, appointed counsel for Bernard Benjamin in this direct criminal
appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Benjamin’s convictions and

sentences are AFFIRMED.




                                          2